                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



JOYCE MANUFACTURING CO. AND )                        CASE NO.1:17CV840
JOYCE FACTORY DIRECT, LLC.  )
                            )
                Plaintiffs, )                        JUDGE CHRISTOPHER A. BOYKO
                            )
          Vs.               )
                            )
MIDWEST INVESTMENT SERVICES )                        OPINION AND ORDER
GROUP, INC. ET AL.,         )
                            )
                Defendants. )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiffs Joyce Manufacturing Co.’s and Joyce

Factory Direct, LLC.’s Motion to Enforce Settlement. (ECF # 22). The Motion was referred

to the Magistrate Judge for a Report and Recommendation. On December 28, 2018, the

Magistrate Judge issued his Report and Recommendation recommending that the Court grant,

in part, Plaintiffs’ Motion. (ECF # 41). For the following reasons, the Court adopts, in part,

the Magistrate Judge’s Report and Recommendation.

       On November 6, 2017, the parties in the above-captioned case reached a settlement on

Plaintiffs’ claims for Breach of Contract, Breach of a Personal Guaranty, Fraud, Civil

Conspiracy, Violation of Ohio Deceptive Trade Practices Act, Unfair Competition and
Injunctive Relief against Defendants Midwest Investments, Services Group, Inc., Steven

Townzen, Townzen Family Company, LLC, and Samantha Townzen.

       On September 5, 2018, Plaintiffs filed their Motion to Enforce Settlement, Motion to

Issue Finding of Contempt, and Motion to Award Attorney’s Fees. The matter was then

referred to the Magistrate Judge for a Report and Recommendation on October 1, 2018.

Counsel for Defendants subsequently moved to withdraw and those motions were granted by

the Magistrate Judge on November 6, 2018. That same day, the Magistrate Judge issued an

order setting a hearing on Plaintiffs’ Motion to Enforce for November 15, 2018. The Order

informed Defendants that they must retain new counsel or appear pro se at the November 15,

2018 hearing. The Order was mailed to each Defendants’ address of record.

       On November 15, 2018, the hearing did not go forward because Defendants did not

appear. Instead, the Court held an ex parte conference with Plaintiffs’ counsel who informed

the Court that Defendant Stephen Townzen had passed away recently. The Magistrate Judge

ordered Plaintiff to submit a supplemental brief in support of Plaintiffs’ Motion to Enforce

and to include an amended prayer for relief. Plaintiffs filed their supplemental brief on

November 28, 2018. In their supplemental brief, Plaintiffs informed the Magistrate Judge that

Stephen Townzen had died on November 10, 2018. Plaintiffs requested judgment against

Defendants Midwest and Stephen Townzen for monies owed on a promissory note and the

settlement agreement in the amount of $125,000 jointly and severally. Plaintiffs disclaimed

any judgment against Samantha Townzen or the Townzen Family Company, LLC. Plaintiffs

further withdrew their Motion for Contempt.

       Plaintiffs concluded their supplemental brief with the request that the Court “enforce


                                               2
the terms of the mutually agreed-upon settlement by entering judgment in favor of Plaintiffs

in the amount of $125,000, plus interest and attorneys’ fees, against Defendants Midwest

Investment Services Group, Inc. and Stephen Townzen (or his estate per Fed. R. Civ. P. 25)

jointly and severally.

                              LAW AND ANALYSIS

Standard of Review

       Pursuant to Fed. R. Civ. P. 72(b) and 28 U.S.C. § 636(b)(1)(c), the District Court shall

review de novo any finding or recommendation of the Magistrate’s Report and

Recommendation to which specific objection is made. A party who fails to file an objection

waives the right to appeal. U.S. v. Walters, 638 F.2d 947, 950 (6th Cir. 1981). In Thomas v.

Arn, 474 U.S. 140, 150 (1985), the Supreme Court held: “[i]t does not appear that Congress

intended to require district court review of a magistrate judge’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

       Local Rule 72.3(b) recites in pertinent part:

       The District Judge to whom the case was assigned shall make a de novo
       determination of those portions of the report or specified proposed findings or
       recommendations to which objection is made and may accept, reject, or
       modify, in whole or in part, the findings or recommendations made by the
       Magistrate Judge.

       Put another way, 28 U.S.C. § 636(b) and Local Rule 72.3 authorize the District Court

Judge to address objections by conducting a de novo review of relevant evidence in the record

before the Magistrate Judge. Parties are not permitted at the district court stage to raise new

arguments or issues that were not presented to the magistrate. Murr v. United States, 200

F.3d 895, 902 n.1 (6th Cir. 2000), citing United States v. Waters, 158 F.3d 933 (6th Cir.


                                                3
1998).

         There being no objection, the Court accepts and adopts the Magistrate Judge’s

recommendation that judgment be granted in favor of Plaintiffs and against Defendant

Midwest Investment Services Group, Inc. in the amount of $125,000 plus interest, as the

undisputed evidence demonstrates that Midwest agreed to settlement of Plaintiffs’ claims.

The Magistrate Judge found and the Court agrees that the amount owed under the terms of the

settlement is $125,000 plus interest.

         The Court further adopts the Magistrate Judge’s recommendation that no attorneys’

fees be awarded as the settlement agreement did not contemplate such an award. The Court

also finds that Plaintiffs’ Motion for Contempt is moot per Plaintiffs’ withdrawal of the

Motion.

         The Court does not adopt the Magistrate Judge’s recommendation that judgment also

be entered against the Estate of Stephen Townzen. Fed R. Civ. P. 25 requires that a party

move within ninety days after the suggestion of death for substitution of the deceased party.

There is nothing in the record demonstrating any party made such a motion. Rather, Plaintiffs

merely requested judgment against the Estate of Stephen Townzen in their Supplemental

Brief.    There is nothing in the record demonstrating service on the Estate or that an estate

has been opened.     It is axiomatic that a judgment cannot be entered against an party that has

not been served. See Greene v. PTS Of Am., LLC, No. 3:15-00145, 2016 WL 1701964, at *1

(M.D. Tenn. Apr. 28, 2016). (“A judgment is void under Subsection (b)(4) of Rule 60 if the

defendant has not been properly served with process enabling the court to have personal

jurisdiction over the defendant to adjudicate the rights of the parties.”) Citing Wells v.


                                                 4
Rhodes, 592 Fed. Appx. 373, 376-79 (6th Cir. 2014); O.J. Distributing, Inc. V. Hornell

Brewing Co., Inc., 340 F.3d 345 (6th Cir. 2003). With no record of service on the party to be

substituted, any judgment would be void as the party to be substituted as they would not have

had the opportunity to defend the judgment.

       Pursuant to Fed R. Civ. P 25(a)(1), any party or the decedent’s successor or

representative may move for substitution. “If the motion is not made within 90 days after

service of a statement noting death, the action by or against the decedent must be dismissed.”

Furthermore, the motion to substitute must be served on the parties and the nonparty to be

substituted. See Fed. R. Civ. P. 25(a)(3). The record does not reflect a proper motion to

substitute or service on the party to be substituted.

       Therefore, the Court will not enter judgment against the Estate of Stephen Townzen as

the docket does not reflect either the existence of an Estate or service of process on the Estate.

Should Plaintiffs seek to pursue judgment against the Estate of Stephen Townzen they must

comply with the requirements of Fed. R. Civ. P. 25 and move to substitute within 90 days of

the notice of death which the Court finds to be November 28, 2018, per the supplemental

brief. They must further serve the Estate and the Estate must be given an opportunity to

oppose the judgment before any judgment may be entered against it.

       Therefore, for the foregoing reasons, the Court adopts, in part, the Magistrate Judge’s

Recommendation and grants, in part, Plaintiffs’ Motion to Enforce the Settlement (ECF #21).

Judgment is entered against Defendant Midwest Investments Services Group, Inc. in the

amount of $125,000 plus interest. The Court also adopts the Magistrate Judge’s

recommendation denying Plaintiffs’ attorneys fees and finding the Motion for Contempt


                                                 5
moot. The Court rejects the Magistrate Judge’s recommendation that the Court enter

judgment against the Estate of Stephen Townzen at this time subject to revisitation after

proper substitution and service.

       IT IS SO ORDERED.



                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge
Dated: January 18, 2019




                                               6
